PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mara Enterprises Limited
Application No. 15/085,619
Filed: 30 Mar 2016
Attorney Docket No. LGME-0003-02-US
For: GAMING TABLE PROVIDING OPPORTUNITIES TO WAGER ON OTHER PLAYERS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 29, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to take appropriate action in a timely manner after the decision by the Patent Trial and Appeal Board of January 5, 2022. Therefore, the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on March 11, 2022. See MPEP 1214.06. A Notice of Abandonment was mailed on March 23, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and fee of $2,000, and the submission required by 37 CFR 1.114; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.

Telephone inquiries concerning this decision should be directed to the Ramesh Krishnamurthy at (571) 272-4914. 

This application is being referred to Technology Center Art Unit 3711 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

/Ramesh Krishnamurthy/
Ramesh Krishnamurthy
Petitions Examiner
Office of Petitions